In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00422-CV

IN THE INTEREST OF S.C., A CHILD            §    On Appeal from the 393rd District Court

                                            §    of Denton County (17-5158-393)

                                            §    June 13, 2019

                                            §    Opinion by Justice Pittman


                                     JUDGMENT

      This court has considered the record on appeal in this case. Mother does not

challenge the termination of her parental rights to S.C. We dismiss Mother’s appeal.

There was no error in the trial court’s judgment against Father. It is ordered that the

trial court’s judgment against Father is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mark T. Pittman_________________
                                          Justice Mark T. Pittman